EXHIBIT Kronos International, Inc. and Subsidiaries Statements of Computation of Ratio of Earnings to Fixed Charges (Unaudited) (In millions, except ratios) Years ended December 31, 2005 2006 2007 2008 2009 Fixed charges: Total interest expense $ 43.9 $ 63.3 $ 37.8 $ 40.7 $ 40.2 Interest component of rent expense(1) 2.8 2.8 3.1 3.4 3.0 Total fixed charges 46.7 66.1 40.9 44.1 43.2 Adjustments: Income before income taxes 119.6 66.0 63.5 22.7 (73.8 ) Amortization of capitalized interest .4 .3 .4 .3 .4 Total adjustments 120.0 66.3 63.9 23.0 (73.4 ) Total earnings available for fixed charges $ 166.7 $ 132.4 $ 104.8 $ 67.1 $ (30.2 ) Ratio of earnings to combined fixed charges (2) 3.6 2.0 2.6 1.5 - (1) The interest expense component of rental expense is calculated as one-third of the aggregate rent expense for each year, which is a reasonable approximation of the interest factor. (2) Computed as (y) total earnings available for fixed charges to (z) total fixed charges.Total earnings available for fixed charges were insufficient to cover fixed charges for the year ended December 31, 2009 by $73.4 million.As a result, the ratio of earnings to combined fixed charges is not meaningful for 2009.
